Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed to Group II, which was non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (and dependent claims 5-12 dependent thereon) recites the limitation "sets of contacts" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, “sets of contacts” is interpreted in the instant Office action as “first and second sets of contacts” based on the previous citation “first set of contacts” in line 5 and “second set of contacts” in line 7.  This interpretation is to be confirmed by applicant in the next Office action.
"inwardly protruding contacts" in line  of claim 8 and line 4 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, “inwardly protruding contacts” is interpreted in the instant Office action as “inwardly protruding contact protruding from the first off-center track” based on the previous citation in line 2 and “inwardly protruding contact protruding from the second off-center track” based on the previous citation “first set of contacts” in lines 3-4.  This interpretation is to be confirmed by applicant in the next Office action.
Allowable Subject Matter
Claims 1-3, 13 are allowed.
Claim 4 (and dependent claims 5-12 dependent thereon) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-3, 13 is the inclusion of the limitation depositing, on a first dielectric layer covering the active regions of the cell, a metal layer and a capping layer on the metal layer, patterning the capping layer and the metal layer to form a first capped off-center metal line extending along the first off-center track and a second capped off-
Prior art of record teaches forming spacer-provided capped off-center metal lines by method of filling pre-defined trenches with metal, but fails to teach directly forming the spacer-provided capped off-center metal lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon (US 20180108663 A1) discloses a method for forming metal lines but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.

Schultz (US 10818762 B2) discloses a method of forming metal lines, but fails to teach the use of a capping layer or spacer.
Machkaoutsan (US 9793164 B2) discloses a method of forming metal lines but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.
Song (US 9799560 B2) discloses a method of forming spacer-provided capped off-center metal lines in a second dielectric layer but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.
Seo (US 20050191813 A1) discloses a method of forming spacer-provided capped off-center metal lines in a second dielectric layer but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM H ANDERSON/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817